FILED
                                                                                                                               DALLAS COUNTY
                                     05-19-00509-CV                                                                            5/1/2019 9:30
                                                                                                                                 FELICIA PITRE
                                                                                                                                               AM
                                                                                                                               DISTRICT CLERK


                                                                                                                Carmen Moorer
                                   CAUSE NO. DC-19-00329

PEDRO GARCIA                                                                     IN                  COURT
                                                                                        THE DISTRICTFILED IN
                                                                                                 5th COURT OF APPEALS
       Plaintiff                                                                                     DALLAS, TEXAS
                                                                                                 5/1/2019 12:07:22 PM
V.                                                                               DALLAS        COUNTY, LISA MATZ
                                                                                                          TEXAS
                                                                                                         Clerk
WAL-MART ASSOCIATES, INC.,
WAL-MART STORES TEXAS, LLC
DBA WAL-MART STORES TEXAS                              WWWWWWWWWWWWWWWW




2007, LLC, WAL-MART STORES
TEXAS, LLC DBA WALMART
NEIGHBORHOOD MARKET #5624,
and WAL-MART REAL ESTATE
BUSINESS TRUST

       Defendants                                                                160th    JUDICIAL DISTRICT


                   DEFENDANTS’ NOTICE OF ACCELERATED APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW,        Wal-Mart Associates,   Inc.,                      Wal-Mart Stores Texas, LLC, dba Wal-Mart

Stores Texas 2007,   LLC, Wal-Mart   Stores Texas,              LLC dba Walmart Neighborhood Market #5624,

and Wal-Mart Real Estate Business Trust, Defendants                         in the above-referenced cause,   and ﬁle   their


Notice 0f Accelerated Appeal and would show the Court the following:


                                                      I.



        Defendants appeal the attached Order Denying Defendants’ Motion to Compel Arbitration


and Stay Litigation Proceedings signed by the Court on April                      15,   2019 t0 the Fifth Court oprpeals.




DEFENDANTS’ NOTICE OF ACCELERATED APPEAL — Page   1
                                                       Respectfully submitted,



                                                       /s/   Jerry Fazio
                                                       JERRY FAZIO
                                                       State Bar No. 068700 1 0
                                                       jfazio@0wenfazio.com
                                                       JASON E. KIPNESS
                                                       StateBar No. 24007493
                                                       jkipness@0wenfazio.com

                                                       OWEN & FAZIO, P.C.
                                                       10440 N. Central Expwy., Suite 1450
                                                       Dallas, Texas 75231
                                                       (214) 891-5960 - Telephone
                                                       (214) 481-9944 - Facsimile


                                                       ATTORNEYS FOR DEFENDANTS


                                         CERTIFICATE OF SERVICE
                                           ISt
       I   hereby certify that 0n the            day of May 2019, a true and correct copy of the foregoing

instrument   was served upon       all   counsel of record in accordance With the Texas Rules of Civil


Procedure 21 by E-Service, addressed as follows:


       service@oakclifﬂawvers.com
       Cassandra M. Gandara
       Jessica A. Gonzalez
       GANDARA & GONZALEZ, PLLC
       400    S.   Zang   B1Vd., Suite 1022
       Dallas, Texas       75208




                                                       /s/   Jerry Fazio
                                                       JERRY FAZIO
                                                       JASON E. KIPNESS




DEFENDANTS’ NOTICE OF ACCELERATED APPEAL — Page 2
                                           CAUSE NO. DC-19-00329
 PEDRO GARCIA                                               §            IN   THE DISTRICT COURT
         Plaintiff,
                                                            g
                                                            §                       .




                                                                        160‘“   JUDICIAL DISTRICT
 VS.                                                                                                                v




                                                            g
                                                            §
                                                            §
 WAL-MART ASSOCIATES, INC., et.                             §
 a1.
                                                            §            DALLAS COUNTY, TEXAS
   Defendants.                                                  -




                                                            §


  ORDER DENYING DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND
                                  STAY LITIGATION PROCEEDINGS


       On   this day,      came on       to be heard   and considered Defendants’ Motion                       to   Compel

Arbitration and Stay Litigation Proceedings. This Court, after considering pleadings, evidence,

                                                                                                           >




and arguments 0f counsel,        is   of the Hopinion that said Motion should be         DENIED.


       It is,   therefore,   ORDERED by the Court that Defendants’                Motion      to   Compel

Arbitration and Stay Litigation Proceedings          ls   hereby     DENIED.



       SIGNED        on   this   / jﬁday of          / /// /                            2019.




                                                                       m/d/
                                                                              /                        '




                                                                              /Wzi       [a            ﬁﬁ/zxz/QA             .......   _
                                                                                                                                           ﬂ
                                                                    JUDGE PRESIDING